DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 05/10/2022 has been entered and acknowledged by the Examiner.
Claims 1-25 are pending in the instant application.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1, 14 and 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1, 14 and 19, and specifically comprising the limitation of “the light control pattern layer having a shape corresponding to the cross-sectional shape of the base layer ” including the remaining limitations.
	Claims 2-13, 15-18 and 20-25 are allowable, at least, because of their dependencies on claims 1, 14 and 19, respectively.
	Examiner Note: Ono et al (US PG Pub. No. 2014/0092584, previously cited) discloses, at least in figure 7B: a light source member
comprising: a circuit board (12, ¶ [0123]) ; a plurality of light emitting elements (111a, ¶
[0122]) on the circuit board (12); and a reflection plate (113, ¶ [0121]) facing the circuit
board (12), the reflection plate (113) comprising in order from the circuit board (12) :a
base layer (113) defining a plurality of grooves (between the protrusions) of the
reflection plate(113)(since the base layer defines a plurality of grooves of the reflection
plate, then the base layer and the reflection plate are the same element, otherwise this
is not possible), each of the plurality of grooves recessed in a direction towards the
circuit board (12), and a light control pattern layer (1132, ¶ [0121) on the base layer
(113) and in the plurality of grooves which are defined by the base layer (113), which
wavelength-converts, absorbs or reflects light (¶ [0121]) from the plurality of light
emitting elements (111a), on the base layer (113); and a plurality of light emitting
elements (111a) in the plurality of grooves which include the light control pattern layer
(1132) on the base layer (113).
	Ono fails to disclose: the light control pattern layer having a shape corresponding to the cross-sectional shape of the base layer. 
The light control pattern of Ono consists of a flat plate leaning against the projections having grooves and it is not obvious to do as claimed since it would be more costly and time consuming and is not necessary for the functioning of Ono’s device.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879